UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MAURICE TYREE,

               Petitioner,
       v.
                                                       Misc. No. 19-38 (TJK)
OCWEN LOAN SERVICING, LLC et al.,

               Respondents.


                                  MEMORANDUM OPINION

       Petitioner Maurice Tyree, proceeding pro se, initiated the above-captioned miscellaneous

action on March 19, 2019, by filing a document titled “Ejectment of Respondents,” which names

as “respondents” numerous loan-servicing companies, financial institutions, individuals,

municipal entities, the Social Security Administration, and the Internal Revenue Service. See

ECF No. 1. In that filing, he references the “Lands, Premises, Mortgage and Location known as

10025 Pointe Cove Lakeland, Tennessee,” and he claims to be “terminating the Lien in which

the United States has an interest” and “evict[ing] and eject[ing] from [the] Premises” each of the

named respondents. Id. at 2. As the “factual government of the United States of America, a

government official, true judge and [S]upreme Court, and an actual ‘court of competent

jurisdiction,’” and “via private right of action,” he purports to be exercising the “legitimate

authority to write and enforce judicial orders and judgments to which Respondents are subject.”

Id. at 2–3. And he cites several provisions of the Fair Debt Collection Practices Act (FDCPA),

15 U.S.C. § 1692 et seq., as the basis for his actions. See id. at 1–3.

       About a week later, Tyree filed a second document titled “Bankruptcy and Insolvency

Proceedings.” See ECF No. 2. Although the document is far from a model of clarity, it appears

that Tyree, by this new filing, is attempting to commence a bankruptcy proceeding on behalf of
the United States. He instructs Respondents that “[a]ll complaints [and] proof of claims are to be

recorded and deposited with the clerk of the court . . . within 3 business days or 72 hours of

receiving this notice.” Id. at 2. And he warns that “[a] failure to record [their] claims inside this

bankruptcy action will result in the issuance of warrants, seizures, levies and tariffs for unpaid

delinquent tax money fees expenses damages child support, alimony and student loans [sic].” Id.

He signs the document as “Chief Magistrate, Consul, Treasurer and Trustee” of the United States

of America. Id. Attached to the second filing are what appear to be screenshots of a docket

report of a proceeding in county court in Tennessee and correspondence between Tyree and

several of the entities he named as respondents. See ECF No. 2-1.

       Tyree’s filings bring no claims, ask for no relief from the Court, and otherwise present no

questions for this Court to resolve. Indeed, the only role these filings appear to contemplate for

the Court is that of a bystander, providing an open forum for Tyree to file whatever papers or

writings he sees fit. On that basis alone, this action must be dismissed. Federal courts, with their

limited resources, are empowered to decide cases or controversies, not to facilitate an

individual’s exercise in inventive imagination.

       But even if the Court were to construe Plaintiff’s filings as ones seeking relief from the

Court, they clearly fail to meet the applicable pleading standards. Although pro se litigants are

generally held to a less stringent standard, see Haines v. Kerner, 404 U.S. 519, 520 (1972), they

must still comply with the Court’s procedural rules, “and district courts have discretion to

dismiss a pro se plaintiff’s complaint sua sponte for non-compliance,” Fontaine v. JPMorgan

Chase Bank, N.A., 42 F. Supp. 3d 102, 107 (D.D.C. 2014). Rule 8(a) of the Federal Rules of

Civil Procedure states in part that, at a minimum, a complaint must provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Although Tyree makes a




                                                  2
vague reference to “the behavior and conduct” of Respondents and § 1692d of the FDCPA, he

makes no factual allegations or claims to relief sufficient to maintain an action under even the

most forgiving pleading standards. Moreover, the Court “may dismiss a complaint sua

sponte . . . where it is ‘patently obvious’ that the plaintiff cannot prevail on the facts alleged in

the complaint.” Perry v. Discover Bank, 514 F. Supp. 2d 94, 95 (D.D.C. 2007) (quoting Baker v.

Dir., U.S. Parole Comm’n, 916 F.2d 725, 726–27 (D.C. Cir. 1990)). As previously described,

Tyree’s “Ejectment” filing and subsequent notice of “Bankruptcy and Insolvency Proceedings”

provide “no factual or legal basis for alleged wrongdoing” by the parties named as respondents.

Perry, 514 F. Supp. 2d at 95.

        For the reasons explained, this action will be dismissed without prejudice. A separate

Order accompanies this Memorandum Opinion.




                                                                /s/ Timothy J. Kelly
                                                                TIMOTHY J. KELLY
                                                                United States District Judge

Date: April 15, 2019




                                                   3